NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
 
Allowable Subject Matter
Claims 1 and 3-15 are allowed. 

Applicant is claiming a specific circuitry for noise cancellation in a light emitting display.  In particular, Applicant’s invention (Fig. 9 below) comprises a first circuit for supplying data to the data line for a pixel and a second circuit (140b) for outputting a noise removal voltage for cancelling out noise detected on a sense line (e.g., Line between bottom node of transistor DT and switch SASW) during a sense operation.  The second circuit (140b) includes a sensing switch part (SASW) connected to the sensing line, a noise removal voltage source (VREF1) that transmits a noise (SASW), and an integrated circuit part (CI)  The sensing switch part (SASW) is positioned in between the sensing line and integrating circuit part (CI).  

    PNG
    media_image1.png
    512
    676
    media_image1.png
    Greyscale

Regarding Claim 1, Kwon (Figs. 1-4, see Fig. 2 below), US 2015/0048881, teaches a light-emitting display comprising: 
-a display panel (140) comprising a pixel (150);
-a first circuit (120) which supplies a data voltage to a data line for the pixel (e.g., Data driver 120 provides data voltages to the pixels 150); 
(160) which performs a sensing operation for the pixel and outputs a voltage required for the sensing operation (e.g., Current sensing unit 160 senses current from the data line for each pixel; par. 0041), 
-wherein the second circuit outputs a noise removing voltage for cancelling out noise (e.g., V1 has a noise removal element; par. 0059), 
-wherein the second circuit (160) comprises: 
-a sensing switch part (161) connected to data line (D1 to DM); and 
-an integrating circuit part (165) which senses the data line through the sensing switch part between the data line and the integrating circuit part (e.g., Current integrating unit 163 senses the data lines D1 to DM.  Selection unit 161 is positioned between the data lines and the current integrating unit 163). 

Kwon, the closest prior art reference, does not teach a sensing line; wherein the second circuit outputs a noise removing voltage for cancelling out noise formed on the sensing line during the sensing operation; a sensing switch part connected to the sensing line; a noise removal voltage source for outputting the noise removing voltage through the switch part; and an integrating circuit part which senses the sensing line through the sensing switch part between the sensing line and the integrating circuit part.  


    PNG
    media_image2.png
    301
    592
    media_image2.png
    Greyscale

Thus, Kwon differs from the claimed invention in that it does not teach a sensing line, and a noise removal voltage source that outputs a noise removal voltage through the switch part. 

Claims 3-10 are allowed because they depend on claim 1. 

Regarding Claim 11, the limitations are similar to those found in claim 1 and the reasons for allowance will therefore not be repeated. 

Claims 12-15 are allowed because they depend on claim 11. 

Other close references are the following:

(Figs. 5-6), US 2018/0033366, teaches a current sensing circuit which consists of a current integrator (CI1 to CIn) and a switching element (MUX).  However, a noise cancelling voltage is not applied to the switching element, as claims 1 and 15 require; and

-An (Fig. 9), US 2018/0137819, teaches a current sensing circuit which consists of a switching element (S1 to S3) and current integrator (1).  Although Vref is applied to the switching element (S2) and the switching element is located between the current sensing line 150 and current integrator, Vref is not a noise cancelling voltage. 

						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        February 19, 2021